DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, in combination with applicant’s amendment, filed January 29, 2021, with respect to claims 1, 6, and 11, incorporating the subject matter of prior rejected claims 5, 10, and 15 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Specifically, the examiner finds persuasive applicant’s remarks that Newman fails to disclose selecting a target trajectory from the trajectories of the at least three sensors and taking remaining trajectories as object trajectories, and further fails to disclose performing trajectory alignment of each of the object trajectories and the target trajectory, and determining an extrinsic parameter of each of the at least three sensors in response to determining that each of the object trajectories is aligned with the target trajectory.
Allowable Subject Matter
Claims 1-4, 6-9, and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a multi-sensor calibration method, the method comprising, among other essential elements, selecting one from the trajectories of the at least three sensors as a target trajectory, and taking remaining trajectories as object trajectories; and performing 
Regarding claim 6, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a multi-sensor calibration device, the device comprising, among other essential elements, one or more processors are configured to: select one from the trajectories of the at least three sensors as a target trajectory, and take remaining trajectories as object trajectories; and perform trajectory alignment of each of the object trajectories and the target trajectory, in combination with the rest of the limitations of the above claim.  Claims 7-9 are dependent from claim 6 and therefore are also included in the allowed subject matter.
Regarding claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a non-transitory computer readable storage medium, the medium comprising, among other essential elements, selecting one from the trajectories of the at least three sensors as a target trajectory, and taking remaining trajectories as object trajectories; and performing trajectory alignment of each of the object trajectories and the target trajectory, in combination with the rest of the limitations of the above claim.  Claims 12-14 are dependent from claim 11 and therefore are also included in the allowed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakano (US 2020/0304737) teaches a camera calibration device where the camera is mounted to a vehicle, including feature point tracking unit which tracks the feature points between the plurality of images; a vehicle movement acquisition unit which acquires information related to the movement of the vehicle; a trajectory estimation unit which, on the basis of the information acquired by the vehicle movement acquisition unit, estimates the trajectory of the feature points corresponding to the movement of the vehicle.  But Sakano does not teach the above claimed limitations.
Sasaki (US 2016/0070981) teaches a camera calibration device where the camera is mounted to a vehicle, including calculating position data based on the trajectory the vehicle 100 has traveled. Matching points are selected between feature points in the reference point cloud position data and in the image.  But Sasaki does not teach the above claimed limitations.
Dhome (US 2014/0267608) teaches a calibration method including mapping of 3D landmarks of an environment on the basis of digital images of the environment captured by the computer-based vision system during the movement of the craft along a trajectory. But Dhome does not teach the above claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877